DETAILED ACTION
Notice of AIA  Status
The present application is being examined under the AIA  the first inventor to file provisions. 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, an air spaced cover plate disposed between each waveguide element and a surface of the corresponding waveguide cavity in claim 15 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.     
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Objections
9, is objected to because of the following informalities:
In claim 9, Line 1 respectively, the term “assembly of Claim 8,” should be changed to, “the visor assembly of Claim 8,”, in order to be more simply stated. Appropriate correction is required.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Claims 1-3, 5, 8, and 10, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Shearman et al. (US 2016/0044276 A1), hereinafter referenced as Shearman.


Regarding claim 1, Shearman teaches a helmet mounted display (Fig. 1-3, #100 called a helmet system. Paragraph [0013]) comprising: a visor assembly (Fig. 1-3, #130 and #140 called a primary and secondary visor respectively. Paragraph [0013]) comprising: a transparent visor body (Fig. 1-3, #130 and #140 called a primary and secondary visor respectively. Paragraph [0026]-Shearman discloses the primary visor #130 can include a transparent face shield pivotably coupled to the shell #110 by a hinge mechanism at each outer lateral side of the shell no. Further in paragraph [0033]-Shearman discloses the secondary visor #140 defines a translucent (or transparent) member including a reflective region that resolves a projected image into the user's eyes. For example, translucent member can define a broad planar face including a left reflective region and a right reflective region (or “optical elements”), the left and right reflective regions exhibiting a first transparency (e.g., 70% transparency) and the remainder of the broad planar face exhibiting a second transparency (e.g., ˜99%) greater than the first transparency. Thus, the user may see through secondary visor #140. Please also read paragraph [0041]) defining one or more waveguide cavities (Fig. 1-3, #162 called a waveguide. Paragraph [0027]-Shearman discloses the primary visor #130 can also include a transparent (or translucent) region and an integrated chin guard extending from the transparent region such that, when the primary visor #130 is closed over the aperture #112, the integrated chin guard cooperates with the shell no to form a rigid chin bar #113. Please also read paragraph [0039]); one or more waveguides (Fig. 1-3, illustrates a pair of waveguides #162. Paragraph [0039]), each disposed in one of the one or more waveguide cavities (Fig. 1-3. Paragraph [0039]-Shearman discloses the projection system #160 includes a waveguide #162 adjacent the secondary visor #140 and a projector that projects an image in the form of collimated light into the waveguide #162. The waveguide #162 includes a first set of deep slanted diffraction gratings that in-couple the collimated light, and the waveguide #162 guides the light through an edge of the secondary visor #140 and toward a second set of deep slanted diffraction gratings (i.e., the optical element). The second set of deep slanted diffraction gratings out-couples and reflects this light toward the interior volume in of the shell no (e.g., toward the user's eyes); a component housing (Fig. 1-3, #113 called a chin bar. Paragraph [0057]) disposed at an edge of the transparent visor body (Fig. 1-3, illustrates the chin bar #113 is located just below the transparent visor body #130. Paragraph [0027]-Shearman discloses the primary visor #130 can also include a transparent (or translucent) region and an integrated chin guard extending from the transparent region such that, when the primary visor #130 is closed over the aperture #112, the integrated chin guard cooperates with the shell no to form a rigid chin bar #113.  Further in paragraph [0036]-Shearman discloses the projector of the projection system #160 is remote from secondary visor 140. In one implementation in which the shell #110 defines a chin bar #113, the projector is arranged within the chin bar #113 below the secondary visor #140 and projects images upward onto the reflective regions of the secondary visor #140, as shown in Fig. 1. In this implementation, a single projector can project images on the first and second (e.g., right and left) reflective regions of the secondary display. Alternatively, the projection system #160 can include a first projector arranged in the chin bar #113 and dedicated to illuminating the first reflective region of the secondary visor #140, and the projection system #160 can include a second projector adjacent the first projector in the chin bar #113 and dedicated to illuminating the second reflective region of the secondary visor #140.); optical components (Fig. 1-3, #160 called a projection system. Paragraph [0036]) disposed in the component housing, configured to engage the one or more waveguides (Fig. 1-3. Paragraph [0036]-Shearman discloses the projection system #160 can include a first projector arranged in the chin bar #113 and dedicated to illuminating the first reflective region of the secondary visor #140, and the projection system #160 can include a second projector adjacent the first projector in the chin bar #113 and dedicated to illuminating the second reflective region of the secondary visor #140. Further in paragraph [0040]-Shearman discloses the optical element of the secondary visor #140 includes holographic optics. As above, the projection system #160 includes a waveguide #162 adjacent the secondary visor #140 and a projector that projects an image in the form of collimated red, green, and blue light into the waveguide #162. The waveguide #162 includes a first set of holographic elements (e.g., a first red holographic element that reflects red light, a first green holographic element that reflects green light, and a first blue holographic element that reflects blue light) that in-couple the collimated light, and the waveguide #162 guides the light through an edge of the secondary visor #140 and toward a second set of holographic elements (e.g., a second red holographic element that reflects red light, a second green holographic element that reflects green light, and a second blue holographic element that reflects blue light); and a hinge element disposed on the component housing, configured to engage the helmet (Fig. 1-3. Paragraph [0054]-Shearman discloses the secondary visor #140 can be pivotably coupled to the shell #110. For example, the secondary visor #140 can be coupled to the shell #110 via a friction hinge on each side of the secondary visor #140 and can pivot between the retracted position above (or below) the aperture #112 and the active position within (or over, behind) the aperture #112. The secondary visor #140 can additionally or alternatively translate between the retracted and active positions. For example, the secondary visor #140 can be coupled to the shell no on each lateral side by a four-bar linkage.); and a secondary attachment point (Fig. 1-3, #120 called a fairing. Paragraph [0022]) configured to receive a night-vision device (Fig. 1-3, #150 and #151 called a camera and forward-facing camera respectively. Paragraph [0022]- Shearman discloses the fairing #120 can mount to the outside of the shell #110, such as centered on top of the shell no behind the primary visor #130, and can house various components of the helmet system #100. For example, the fairing #120 can house any one or more of: a processor #124 executing the method described below; a display driver #163 of the projection system #160; the camera #150 (e.g., directed outwardly from a posterior end of the fairing #120) and a wide-angle lens; a forward-facing camera #151, infrared emitter, infrared filter, and/or infrared detector; inertial sensors #125 (e.g., an accelerometer, gyroscope, tilt sensor, and/or compass); environmental sensors (e.g., a humidity sensor, an ambient light level sensor); biometric sensors (e.g., a skin temperature sensor, a heart rate sensor, a pulse oximetry sensor, a set of dry electroencephalogy sensors); a wireless communication module #123 that pairs with a local external device (e.g., a smartphone, a vehicle ridden by the user); a (rechargeable) battery 127, recharging circuitry, and/or an energy harvester (e.g., a solar panel, a turbine and dynamo); a local memory module 126 (e.g., a solid state hard drive or removable secure digital memory card); and/or a feedback module (e.g., a vibrator).) and position the night-vision device while the transparent visor body is in a down orientation (Fig. 1-3, and Fig. 5, illustrates the night-vision device #151 is position while the transparent visor #130 and #140 body is in a down orientation. Paragraph [0031]- Shearman discloses the helmet system #100 can also render forms of video frames captured by the forward-facing camera #151 on the secondary visor #140, such as under certain lighting or ambient conditions. For example, during low-light conditions (e.g., at dusk and at night) the helmet system #100 can enhance video frames captured by the forward-facing camera #151 and project these images on the secondary visor #140 (in addition to or in replacement of video frames from the rear-facing camera iso) to artificially improve the user's vision of a field ahead of the user during low-light conditions (wherein the user sees the image from the cameras #150 and #151 when the visors are down in front of the user.). Similarly, the helmet system #100 can include a primary forward-facing camera #151 and a second forward-facing optical sensor (e.g., a thermal sensor), and the helmet system #100 can record action frames with the primary forward-facing camera #151 for asynchronous consumption and can render frames from the second forward-facing optical sensor on the secondary visor #140 until particular conditions (e.g., a night, after dusk) in real-time to artificially improve the user's vision of a field ahead of the user. Please also read paragraph [0057-0058]).  


Regarding claim 2, Shearman teaches the helmet mounted display of Claim 1, Shearman further teaches further comprising one or more lateral attachment elements (Fig. 3, #147 called a latch. Paragraph [0055]), each disposed at a lateral edge of the transparent visor body and configured to engage attachments points disposed on the helmet (Fig. 3. Paragraph [0055]-Shearman discloses the helmet system #100 can further include a latch #147 coupled to the secondary visor and extending to an exterior surface of the shell no. A user can thus access and manipulate the latch #147 manually from outside the shell #110 to shift the secondary visor #140 between the active and retracted positions (Wherein the attachments points is the points where the latch #147 is connected to the visor #140 and shell #110.). Alternatively, the helmet system #100 can include an (electromechanical) actuator that moves the secondary visor #140 between the retracted and active positions, such as in response to selection of an input region #122 on an exterior surface of the shell #110 (or on the fairing #120, as shown in Fig. 3) or in response to an input on a mobile computing device (e.g., smartphone) wirelessly connected to the helmet system #100.).  
 
Regarding claim 3, Shearman teaches the helmet mounted display of Claim 1, Shearman further teaches wherein the transparent visor body comprises at least an anterior visor element (Fig. 1-3, #140 called a secondary visor. Paragraph [0041-0042]) and a posterior visor element (Fig. 1-3, #140 called a secondary visor. Paragraph [0041-0042]).  


Regarding claim 5, Shearman teaches the helmet mounted display of Claim 1, Shearman further teaches wherein the transparent visor body (Fig. 1-3, #130 and #140 called a primary and secondary visor respectively. Paragraph [0026 and 0033]) comprises a base tint (Fig. 1-3. Paragraph [0070]-Shearman discloses the secondary visor #140 includes an active tinting panel, and the helmet system #100 further includes: an ambient light sensor #121 arranged within the interior volume in of the shell #110; and a controller electrically coupled to the active tinting panel and configured to adjust an opacity of the secondary visor #140 based on an output of the ambient light sensor #121. Further in paragraph [0072]-Shearman disclose the primary visor 130 can include an active tinting panel, such as a tint-able liquid crystal layer arranged over a transparent polycarbonate substrate, and the controller can selectively adjust the opacity of the active tinting panel based on ambient light levels detected in the interior volume in of the shell no.).  


10127735US01Regarding claim 8, Shearman teaches a visor assembly (Fig. 1-3, #100 called a helmet system. Paragraph [0013]) comprising: a transparent visor body (Fig. 1-3, #130 and #140 called a primary and secondary visor respectively. Paragraph [0026]-Shearman discloses the primary visor #130 can include a transparent face shield pivotably coupled to the shell #110 by a hinge mechanism at each outer lateral side of the shell no. Further in paragraph [0033]-Shearman discloses the secondary visor #140 defines a translucent (or transparent) member including a reflective region that resolves a projected image into the user's eyes. For example, translucent member can define a broad planar face including a left reflective region and a right reflective region (or “optical elements”), the left and right reflective regions exhibiting a first transparency (e.g., 70% transparency) and the remainder of the broad planar face exhibiting a second transparency (e.g., ˜99%) greater than the first transparency. Thus, the user may see through secondary visor #140. Please also read paragraph [0041]) defining one or more waveguide cavities (Fig. 1-3, #162 called a waveguide. Paragraph [0027]-Shearman discloses the primary visor #130 can also include a transparent (or translucent) region and an integrated chin guard extending from the transparent region such that, when the primary visor #130 is closed over the aperture #112, the integrated chin guard cooperates with the shell no to form a rigid chin bar #113. Please also read paragraph [0039]); one or more waveguides (Fig. 1-3, illustrates a pair of waveguides #162. Paragraph [0039]), each disposed in one of the one or more waveguide cavities (Fig. 1-3. Paragraph [0039]-Shearman discloses the projection system #160 includes a waveguide #162 adjacent the secondary visor #140 and a projector that projects an image in the form of collimated light into the waveguide #162. The waveguide #162 includes a first set of deep slanted diffraction gratings that in-couple the collimated light, and the waveguide #162 guides the light through an edge of the secondary visor #140 and toward a second set of deep slanted diffraction gratings (i.e., the optical element). The second set of deep slanted diffraction gratings out-couples and reflects this light toward the interior volume in of the shell no (e.g., toward the user's eyes); a component housing (Fig. 1-3, #110 called a shell. Paragraph [0013]) disposed at an edge of the transparent visor body (Fig. 1-3, illustrates the shell #110 is located just around the transparent visor body #130 and #140. Paragraph [0018]- Shearman discloses generally, the shell #110 functions to support the primary visor #130, the secondary visor #140, the projection system #160, and other components of the helmet system #100 and to provide head and/or face protection for the user in the event of an impact. Paragraph [0027]-Shearman discloses the primary visor #130 can also include a transparent (or translucent) region and an integrated chin guard extending from the transparent region such that, when the primary visor #130 is closed over the aperture #112, the integrated chin guard cooperates with the shell no to form a rigid chin bar #113.  Further in paragraph [0036]-Shearman discloses the projector of the projection system #160 is remote from secondary visor #140. In one implementation in which the shell #110 defines a chin bar #113, the projector is arranged within the chin bar #113 below the secondary visor #140 and projects images upward onto the reflective regions of the secondary visor #140, as shown in Fig. 1. In this implementation, a single projector can project images on the first and second (e.g., right and left) reflective regions of the secondary display. Please also read paragraph [0022]); at least one forward facing day camera (Fig. 1-3, #150 and #151 called a camera and forward-facing camera respectively. Paragraph [0022]- Shearman discloses the fairing #120 can mount to the outside of the shell #110, such as centered on top of the shell no behind the primary visor #130, and can house various components of the helmet system #100. For example, the fairing #120 can house any one or more of: a processor #124 executing the method described below; a display driver #163 of the projection system #160; the camera #150 (e.g., directed outwardly from a posterior end of the fairing #120) and a wide-angle lens; a forward-facing camera #151, infrared emitter, infrared filter, and/or infrared detector.) disposed in the component housing (Fig. 1-3 and Fig. 5, illustrates the forward facing camera #151 is located in the shell #110. Paragraph [0031]); optical components (Fig. 1-3, #160 called a projection system. Paragraph [0036]) dispose in the component housing, configured to engage the one or more waveguides (Fig. 1-3. Paragraph [0036]-Shearman discloses the projection system #160 can include a first projector arranged in the chin bar #113 and dedicated to illuminating the first reflective region of the secondary visor #140, and the projection system #160 can include a second projector adjacent the first projector in the chin bar #113 (wherein the chin bar #113 is a part of the shell #110.) and dedicated to illuminating the second reflective region of the secondary visor #140. Further in paragraph [0040]-Shearman discloses the optical element of the secondary visor #140 includes holographic optics. As above, the projection system #160 includes a waveguide #162 adjacent the secondary visor #140 and a projector that projects an image in the form of collimated red, green, and blue light into the waveguide #162.); and a hinge element disposed on the component housing, configured to engage a helmet (Fig. 1-3. Paragraph [0054]-Shearman discloses the secondary visor #140 can be pivotably coupled to the shell #110. For example, the secondary visor #140 can be coupled to the shell #110 via a friction hinge on each side of the secondary visor #140 and can pivot between the retracted position above (or below) the aperture #112 and the active position within (or over, behind) the aperture #112. The secondary visor #140 can additionally or alternatively translate between the retracted and active positions. For example, the secondary visor #140 can be coupled to the shell no on each lateral side by a four-bar linkage. Further in paragraph [0056]-Shearman discloses the projection system #160 can include: a projector #161 and a waveguide #162 mounted to and arranged vertically over the secondary visor #140; and a display driver #163 arranged within the shell #110 or within the fairing #120 and coupled to the projector #161 via a wiring harness #117 passing through a hinge that couples the secondary visor #140 to the shell #110.).  


Regarding claim 10, Shearman teaches the visor assembly of Claim 8, Shearman further teaches wherein the transparent visor body comprises at least an anterior visor element (Fig. 1-3, #140 called a secondary visor. Paragraph [0041-0042]) and a posterior visor element (Fig. 1-3, #140 called a secondary visor. Paragraph [0041-0042]).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 4, and 12, are rejected under 35 U.S.C. 103 as being unpatentable over Shearman et al. (US 2016/0044276 A1), hereinafter referenced as Shearman in view of Baudou et al. (US 2011/0240834 A1), hereinafter referenced as Baudou. 

Regarding claim 4, Shearman teaches the helmet mounted display of Claim 3, Although, Shearman teaches further comprising a photochromic layer at least partially disposed on an surface of the anterior visor element (Fig. 1-3. Paragraph [0074]-Shearman discloses the primary visor #130 and/or the secondary visor #140 can additionally or alternatively include a photochromic polymer layer that exhibits reduced transparency when exposed to higher levels of ambient light (e.g., ultraviolet light). For example, the primary visor #130 can exclude a photochromic polymer layer, and the secondary visor #140 can include a photochromic polymer layer such that ambient light can pass through the primary visor #130 to the secondary visor #140, which can darken the secondary visor #140 under certain (e.g., high-intensity) lighting conditions.). 
Shearman fail to explicitly teach further comprising a photochromic layer at least partially disposed on an exterior surface of the anterior visor element.  
However, Baudou explicitly teaches further comprising a photochromic layer at least partially disposed on an exterior surface of the anterior visor element (Fig. 2-4. Paragraph [0029]-Baudou discloses the layer of photochromic material is preferably deposited onto the inner surface of the visor #40 between the optical strip of the visor and the semi-reflective layer. In this way, the luminosity of the image is not attenuated by the layer of photochromic material. The semi-reflective layer used must then have capabilities for transmitting sufficient UV rays. It is also possible to deposit the layer of photochromic material onto the outer surface of the visor and also to place the light-emitting diodes on the outerside of the visor. Please also read paragraph [0071]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Shearman of having a helmet mounted display comprising: a visor assembly comprising: a transparent visor body defining one or more waveguide cavities; one or more waveguides, each disposed in one of the one or more waveguide 
Wherein having Shearman`s a helmet mounted display wherein further comprising a photochromic layer at least partially disposed on an exterior surface of the anterior visor element.
The motivation behind the modification would have been to obtain an helmet mounted display system that enhances the display functionality and image quality, since both Shearman and Baudou are helmet mounted display devices that have visors, wherein Shearman helmet mounted display device that enhances visibility of the surrounding while Baudou helmet mounted display device system that improve the quality of display and ease of use of the equipment.  Please see Shearman et al. (US 2016/0044276 A1), Paragraph [0031 and 0074] and Baudou et al. (US 2011/0240834 A1), Paragraph [0023].


Regarding claim 12, Shearman teaches the visor assembly of Claim 8, Although, Shearman teaches further comprising a photochromic layer at least partially disposed on an surface of the anterior visor element (Fig. 1-3. Paragraph [0074]-Shearman discloses the primary visor #130 and/or the secondary visor #140 can additionally or alternatively include a photochromic polymer layer that exhibits reduced transparency when exposed to higher levels of ambient light (e.g., ultraviolet light). For example, the primary visor #130 can exclude a photochromic polymer layer, and the secondary visor #140 can include a photochromic polymer layer such that ambient light can pass through the primary visor #130 to the secondary visor #140, which can darken the secondary visor #140 under certain (e.g., high-intensity) lighting conditions.). 
Shearman fail to explicitly teach further comprising a photochromic layer disposed on an exterior surface of the transparent visor body.  
However, Baudou explicitly teaches further comprising a photochromic layer at least partially disposed on an exterior surface of the anterior visor element (Fig. 2-4. Paragraph [0029]-Baudou discloses the layer of photochromic material is preferably deposited onto the inner surface of the visor #40 between the optical strip of the visor and the semi-reflective layer. In this way, the luminosity of the image is not attenuated by the layer of photochromic material. The semi-reflective layer used must then have capabilities for transmitting sufficient UV rays. It is also possible to deposit the layer of photochromic material onto the outer surface of the visor and also to place the light-emitting diodes on the outerside of the visor. Please also read paragraph [0071]).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Shearman of having a visor assembly comprising: a transparent visor body defining one or more waveguide cavities; one or more waveguides, each disposed in one of the one or more waveguide cavities; a component housing disposed at an edge of the transparent visor body; at least one forward facing day camera disposed in the component housing; optical components dispose in the component housing, configured to engage the one or more waveguides; and a hinge element disposed on the component housing, configured to engage a helmet, with the teachings of Baudou of having wherein further comprising a photochromic layer at least partially disposed on an exterior surface of the anterior visor element.
Wherein having Shearman`s a helmet mounted display wherein further comprising a photochromic layer at least partially disposed on an exterior surface of the anterior visor element.
The motivation behind the modification would have been to obtain an helmet mounted display system that enhances the display functionality and image quality, since both Shearman and Baudou are helmet mounted display devices that have visors, wherein Shearman helmet mounted display device that enhances visibility of the surrounding while Baudou helmet mounted display device system that improve the quality of display and ease of use of the equipment.  Please see Shearman et al. (US 2016/0044276 A1), Paragraph [0031 and 0074] and Baudou et al. (US 2011/0240834 A1), Paragraph [0023].



Claim 6, is rejected under 35 U.S.C. 103 as being unpatentable over Shearman et al. (US 2016/0044276 A1), hereinafter referenced as Shearman in view of OSTERHOUT (US 2020/0018963 A1), hereinafter referenced as OSTERHOUT. 


Regarding claim 6, Shearman teaches the helmet mounted display of Claim 1, Although, Shearman teach the waveguides (Fig. 1-3, #162 called a waveguide. Paragraph [0057]). Shearman fail to explicitly teach further comprising an electrochromic layer disposed on the one or more waveguides.  
However, OSTERHOUT explicitly teaches further comprising an electrochromic layer disposed on the one or more waveguides (Fig. 4. Paragraph [0025]-OSTERHOUT discloses the waveguide #302 of Fig. 4 is part of an assembly once the other components in the illustration are added. As illustrated, the several components stack together to form, at least a portion of, an example of an image transfer module #204. The stack includes the waveguide #302 with an inner protective layer (e.g. polycarbonate, protective plate, etc.) #402, which is on the user's eye #414 side of the stack. The stack also includes an outer protective layer (e.g. polycarbonate, protective plate, etc.) #404 on the opposite side of the waveguide #302.).  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Shearman of having a helmet mounted display comprising: a visor assembly comprising: a transparent visor body defining one or more waveguide cavities; one or more waveguides, each disposed in one of the one or more waveguide cavities; a component housing disposed at an edge of the transparent visor body; optical components disposed in the component housing, configured to engage the one or more waveguides; and a hinge element disposed on the component housing, configured to engage the helmet; and a secondary attachment point configured to receive a night-vision device and position the night-vision device while the transparent visor body is in a down orientation, with the teachings of OSTERHOUT of having wherein further comprising an electrochromic layer disposed on the one or more waveguides.

The motivation behind the modification would have been to obtain an helmet mounted display system that enhances the display functionality and image quality, since both Shearman and OSTERHOUT are head mounted display devices that have waveguides, wherein Shearman helmet mounted display device that enhances visibility of the surrounding while OSTERHOUT head mounted display device system with waveguides that include a vision corrective and increased content density by reducing scene light.  Please see Shearman et al. (US 2016/0044276 A1), Paragraph [0031 and 0074] and OSTERHOUT (US 2020/0018963 A1), Paragraph [0004].

Claim 7, is rejected under 35 U.S.C. 103 as being unpatentable over Shearman et al. (US 2016/0044276 A1), hereinafter referenced as Shearman in view of TSAI (US 2019/0133238 A1), hereinafter referenced as TSAI. 

9127735US01	Regarding claim 7, Shearman teaches the helmet mounted display of Claim 1, Although, Shearman teach transparent visor body (Fig. 1-3, #130 and #140 called a primary and secondary visor respectively. Paragraph [0026]-Shearman discloses the primary visor #130 can include a transparent face shield pivotably coupled to the shell #110 by a hinge mechanism at each outer lateral side of the shell no. Further in paragraph [0033]-Shearman discloses the secondary visor #140 defines a translucent (or transparent) member including a reflective region that resolves a projected image into the user's eyes. For example, translucent member can define a broad planar face including a left reflective region and a right reflective region (or “optical elements”), the left and right reflective regions exhibiting a first transparency (e.g., 70% transparency) and the remainder of the broad planar face exhibiting a second transparency (e.g., ˜99%) greater than the first transparency. Thus, the user may see through secondary visor #140. Please also read paragraph [0041])). 
Shearman fail to explicitly teach further comprising a scratch resistant layer disposed on at least one surface of the transparent visor body.
However, TSAI explicitly teaches further comprising a scratch resistant layer disposed on at least one surface of the transparent visor body (Fig. 3-5. Paragraph [0017]-TSAI discloses a multifunctional lens assembly #4 according to an embodiment of the disclosure suitable for being removably mounted on a mobile helmet #3 is illustrated. Further in paragraph [0020]-TSAI discloses the functional layer #52 has at least one of anti-ultraviolet, anti-glare, anti-reflection and anti-scratch functions. In this embodiment, the functional layer #52 is exemplified as an anti-ultraviolet coating having the anti-ultraviolet function. On the other hand, the functional layer #52 is not limited only to a single-layer coating, and may be a multi-layered coating. In addition, the functional layer #52 can be disposed on either one side or both sides of the lens plate #51.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Shearman of having a helmet mounted display comprising: a visor assembly comprising: a transparent visor body defining one or more waveguide cavities; one or more waveguides, each disposed in one of the one or more waveguide cavities; a component housing disposed at an edge of the transparent visor body; optical components disposed in the component housing, configured to engage the one or more waveguides; and a hinge element disposed on the component housing, configured to engage the helmet; and a secondary attachment point configured to receive a night-vision device and position the night-vision device while the transparent visor body is in a down orientation, with the teachings of TSAI of having wherein further comprising a scratch resistant layer disposed on at least one surface of the transparent visor body.
Wherein having Shearman`s a helmet mounted display wherein further comprising a scratch resistant layer disposed on at least one surface of the transparent visor body.
The motivation behind the modification would have been to obtain an helmet mounted display system that enhances the display functionality and image quality, since both Shearman and TSAI are helmet devices that have visors, wherein Shearman helmet mounted display device that enhances visibility of the surrounding while TSAI helmet device system with the face shield that is a transparent curved plate to protect a user's face and provide visibility for the user. The lens plate 51 may be a regular lens, a photochromic lens that can change into dark colors to block ultraviolet or sun rays, or a corrective lens that can correct myopia, hyperopia, presbyopia and/or astigmatism. Please see Shearman et al. (US .


Claim 9, is rejected under 35 U.S.C. 103 as being unpatentable over Shearman et al. (US 2016/0044276 A1), hereinafter referenced as Shearman in view of Krueger (US 2016/0167672 A1), hereinafter referenced as Krueger. 

  
Regarding claim 9, Shearman teaches assembly of Claim 8, Shearman fail to explicitly teach further comprising one or more head tracking elements disposed in the component housing.  
 However, Krueger explicitly teaches further comprising one or more head tracking elements (Fig. 2, #340 called a head tracker. Paragraph [0148]) disposed in the component housing (Fig. 1-2. Paragraph [0148]-Krueger discloses the helmet #114 can include a head tracker #340, for measuring head orientation and other measures of head orientation and position as described in this disclosure. The eye sensors #410 and #411, and the head tracker #340 can be connected to the other avionics systems and subsystems via an umbilical #412 that contains electrical and optical conduits (not shown) for communication.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Shearman of having a visor assembly comprising: a transparent visor body defining one or more waveguide cavities; one or more waveguides, each disposed in one of the one or more waveguide cavities; a component housing disposed at an edge of the transparent visor body; at least one forward facing day camera disposed in the component housing; optical components dispose in the component housing, configured to engage the one or more waveguides; and a hinge element disposed on the component housing, configured to engage a helmet, with the teachings of Krueger of having wherein further comprising a scratch resistant layer disposed on at least one surface of the transparent visor body.

The motivation behind the modification would have been to obtain an helmet mounted display system that enhances the input and display functionality along with image quality, since both Shearman and Krueger are helmet display devices that have visors, wherein Shearman helmet mounted display device that enhances visibility of the surrounding while Krueger helmet display device system with the tracking of the user head and eye movements. Please see Shearman et al. (US 2016/0044276 A1), Paragraph [0031 and 0074] and Krueger (US 2016/0167672 A1), Paragraph [0241].


Claim 11, is rejected under 35 U.S.C. 103 as being unpatentable over Shearman et al. (US 2016/0044276 A1), hereinafter referenced as Shearman in view of Miniutti et al. (US 2004/0145700 A1), hereinafter referenced as Miniutti. 

  
Regarding claim 11, Shearman teaches the visor assembly of Claim 10, Although, Shearman teach the posterior visor element and a photochromic layer at least partially disposed on the anterior visor element (Fig. 1-3. Paragraph [0074]-Shearman discloses the primary visor #130 and/or the secondary visor #140 can additionally or alternatively include a photochromic polymer layer that exhibits reduced transparency when exposed to higher levels of ambient light (e.g., ultraviolet light). For example, the primary visor #130 can exclude a photochromic polymer layer, and the secondary visor #140 can include a photochromic polymer layer such that ambient light can pass through the primary visor #130 to the secondary visor #140, which can darken the secondary visor #140 under certain (e.g., high-intensity) lighting conditions.). 
Shearman fail to explicitly teach further comprising a photochromic layer at least partially disposed between the anterior visor element and the posterior visor element.  
However, Miniutti explicitly teaches further comprising a photochromic layer at least partially disposed between the anterior visor element and the posterior visor element (Fig. 2B, illustrates the photochromic layer #75 is located between anterior visor element #90 and the posterior visor element #80. Paragraph [0031]-Miniutti discloses referring to Fig. 2B, a semi-finished lens #70 includes an anterior surface #80 characterized by a primary curve #120, a posterior surface #90, a transmission altering layer #75 between the anterior surface #80 and the posterior surface #90, and an optical coating #100 on the anterior surface #80. Further in paragraph [0036]-Miniutti discloses the transmission altering layer is a film, coating, or laminated layer of material between the surfaces that changes the properties of light transmitted through the material, such as polarization or spectral properties. For example, transmission altering layer can be a polarizer layer, a photochromic layer, an infra-red absorbing layer, a laser protective layer, a melanin-containing layer, a dichroic layer or colored layer.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Shearman of having a visor assembly comprising: a transparent visor body defining one or more waveguide cavities; one or more waveguides, each disposed in one of the one or more waveguide cavities; a component housing disposed at an edge of the transparent visor body; at least one forward facing day camera disposed in the component housing; optical components dispose in the component housing, configured to engage the one or more waveguides; and a hinge element disposed on the component housing, configured to engage a helmet, with the teachings of Miniutti of having wherein further comprising a photochromic layer at least partially disposed between the anterior visor element and the posterior visor element.
Wherein having Shearman`s a helmet mounted display wherein further comprising a photochromic layer at least partially disposed between the anterior visor element and the posterior visor element.
The motivation behind the modification would have been to obtain an helmet mounted display system that enhances the input and display functionality along with image quality, since both Shearman and Miniutti are eyewear devices that have visors/lense, wherein Shearman helmet mounted display device that enhances visibility of the surrounding while Miniutti eyewear device system with the front surface can be enhanced with a photochromic coating, anti-reflective coating, anti-fog coating and/or .


Claim 13, is rejected under 35 U.S.C. 103 as being unpatentable over Shearman et al. (US 2016/0044276 A1), hereinafter referenced as Shearman in view of Mack et al. (US 2016/0252728 A1),hereinafter referenced as Mack. 


Regarding claim 13, Shearman teaches the visor assembly of Claim 8, Shearman fail to explicitly teach further comprising an electrochromic layer disposed on an exterior surface of the transparent visor body.  
However, Mack explicitly teaches further comprising an electrochromic layer disposed on an exterior surface of the transparent visor body (Fig. 4A-C. Paragraph [0047]-Mack discloses visor #200 may further include an electrochromic or similar coating for altering the transparency of visor #200. The electrochromic layer may be formed on visor #200 and activated according to known methods in the art.).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Shearman of having a visor assembly comprising: a transparent visor body defining one or more waveguide cavities; one or more waveguides, each disposed in one of the one or more waveguide cavities; a component housing disposed at an edge of the transparent visor body; at least one forward facing day camera disposed in the component housing; optical components dispose in the component housing, configured to engage the one or more waveguides; and a hinge element disposed on the component housing, configured to engage a helmet, with the teachings of Mack of having wherein further comprising an electrochromic layer disposed on an exterior surface of the transparent visor body.
Wherein having Shearman`s a helmet mounted display wherein further comprising an electrochromic layer disposed on an exterior surface of the transparent visor body.
.


Claim 14, is rejected under 35 U.S.C. 103 as being unpatentable over Shearman et al. (US 2016/0044276 A1), hereinafter referenced as Shearman in view of Milea et al. (US 2016/0085077 A1), hereinafter referenced as Milea. 


Regarding claim 14, Shearman teaches the visor assembly of Claim 8, Shearman fail to explicitly teach further comprising a transparent trimmable element disposed along at least one edge of the transparent visor body.  
However, Milea explicitly teaches further comprising a transparent trimmable element disposed along at least one edge of the transparent visor body (Fig. 1-3. Paragraph [0024]-Milea discloses the visor lens #16 may be partially cut away along the bottom edge of the visor lens #16 to make room for the display housing #12a and allow for the display window #12b to be positioned closer to the user's eye.).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Shearman of having a visor assembly comprising: a transparent visor body defining one or more waveguide cavities; one or more waveguides, each disposed in one of the one or more waveguide cavities; a component housing disposed at an edge of the transparent visor body; at least one forward facing day camera disposed in the component housing; optical components dispose in the component housing, configured to engage the 
Wherein having Shearman`s a helmet mounted display wherein further comprising a transparent trimmable element disposed along at least one edge of the transparent visor body.
The motivation behind the modification would have been to obtain an helmet mounted display system that enhances the display functionality and image quality, since both Shearman and Milea are helmet mounted display devices that have visors, wherein Shearman helmet mounted display device that enhances visibility of the surrounding while Milea helmet mounted display device system that have an adjustable display position away from the user`s eye.  Please see Shearman et al. (US 2016/0044276 A1), Paragraph [0031 and 0074] and Milea et al. (US 2016/0085077 A1), Paragraph [0029].



Claim 15, is rejected under 35 U.S.C. 103 as being unpatentable over Shearman et al. (US 2016/0044276 A1), hereinafter referenced as Shearman in view of Osterhout et al. (US 2015/0309316 A1), hereinafter referenced as Osterhout. 


Regarding claim 15, Shearman teaches the visor assembly of Claim 8, Shearman fail to explicitly teach further comprising an air spaced cover plate disposed between each waveguide element and a surface of the corresponding 11127735US01 waveguide cavity.
However, Osterhout explicitly teaches further comprising an air spaced cover plate disposed between each waveguide element and a surface of the corresponding 11127735US01 waveguide cavity (Fig. 2, illustrates an air spaced cover plate #212 disposed between each waveguide element #220 and a surface #214 of the corresponding 11127735US01 waveguide cavity. Paragraph [0227]). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to combine the teachings of Shearman of having a visor 
Wherein having Shearman`s a helmet mounted display wherein further comprising an air spaced cover plate disposed between each waveguide element and a surface of the corresponding  waveguide cavity.
The motivation behind the modification would have been to obtain an helmet mounted display system that enhances the display functionality and image quality, since both Shearman and Osterhout are head mounted display devices that have waveguides, wherein Shearman helmet mounted display device that enhances visibility of the surrounding while Osterhout head mounted display device system with waveguides that include a vision corrective and increased content density by reducing scene light.  Please see Shearman et al. (US 2016/0044276 A1), Paragraph [0031 and 0074] and Osterhout et al. (US 2015/0309316 A1), Paragraph [0004].


Conclusion

Listed below are the prior arts made of record and not relied upon but are considered pertinent to applicant`s disclosure.
(a)	JIMENEZ et al. (US 2019/0227347 A1)- the present disclosure are directed to eyewear (e.g., goggles, eye glasses, sun glasses, helmet shields, helmet visors, etc.) that can maximize the wearer's field of view when laminated lenses having electrically conductive functional layers (e.g., electrochromic and/or heating layers) are used. Improved field of view can be accomplished by means of reducing the bezel size of the laminated lens. For example, the bezel's non-transparent footprint can be reduced by stacking electronic components at a peripheral edge of the lens and securing with a frame assembly rather than a separate edge seal........ Please see Fig. 1. Abstract.
(b)	Kovaluk et al.  (US 2017/0307896 A1)- A tilt platform for use in an HMD comprises a monolithic spring structure including a first outer planar structure, a second outer planar structure, a middle planar structure disposed between the first and second outer planar structures, a first hinge structure coupling the first outer planar structure and the middle planar structure to each other, and a second hinge structure coupling the second outer planar structure and the middle planar structure to each other. The first and second hinge structures have respective first and second hinge axes that are orthogonal to each other.  ...... Fig. 1-4. Abstract.
(c)	WELLER et al. (US 2013/0305437 A1)- An augmented-reality helmet comprises a full-face motorcycle helmet with a look-down micro-display that projects a virtual image in-line with the helmet's chin bar. In order to accommodate the power requirements, the helmet includes a battery pack mounted at the base of the motorcyclist's skull. A wind turbine charges the batteries. Exhaust from the turbine is then deducted through the helmet to cool the battery pack and/or the motorcyclist's head.......... Fig. 1-3. Abstract.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHINEYERE D WILLS-BURNS whose telephone number is (571)272-9752.  The examiner can normally be reached on Monday -Friday, 7:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel (Kumar) can be reached on 571-272-7677.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/CHINEYERE D WILLS-BURNS/Primary Examiner, Art Unit 2628